Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The receipt of applicants’ amendments and remarks submitted September 20, 2021 is acknowledged.
	Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-12, 15-18, 21, 25, 27, 35, and 44 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Katz et al. (“Effects of JNJ-38341055, a novel GPR-199 receptor agonist, in randomized, double-blind, placebo-controlled studies in subjects with type 2 diabetes,” Diabetes, obesity and metabolism, 2012, IDS), as evidenced by Samponaro et al. (“Nonalcoholic Fatty liver disease and type 2 diabetes: Common pathophysiologic mechanisms,” Curr. Diab. Rep. 2015, Vol. 15, No. 34. Pp 1-13.
Katz et al. discloses a randomized trials in which 32 patients of type 2 diabetes were treated either with JNJ-38431055 (compound I herein) 500 mg or placebo once daily for 14 consecutive days, wherein the patients had been diagnosed with diabetes from 6 months to 10 years. See, the second page. Katz et al. do not reveals that the patients has non-alcoholic fatty liver disease (NAFLD) or Non-alcoholic steatohepatitis (NASH). Samponaro et al. reveals that type II diabetes and NAFLD are largely co-exist. Particularly, there are about 69% to 87% of type 2 diabetes patients have NAFLD, depending on the diagnostic methods. See, particularly, page 2, the left column. Samponaro et al. further discloses that from simple steatosis, NAFLD may .
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-12, 15-18, 21, 25, 27-28, 35, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20060155128 A1, IDS), in view of Katz et al. (“Effects of JNJ-38341055, a novel GPR-199 receptor agonist, in randomized, double-blind, placebo-controlled studies in subjects with type 2 diabetes,” Diabetes, obesity and metabolism, 2012, IDS), Samponaro et al. (“Nonalcoholic Fatty liver disease and type 2 diabetes: Common pathophysiologic mechanisms,” Curr. Diab. Rep. 2015, Vol. 15, No. 34. Pp 1-13.) and Yang et al. (GPR119: a promising target for nonalcoholic fatty liver disease,” The FASEB Journal, 2016, Vol. 30, pp 324-335, IDS).  
Jones et al. teach substituted pyridinyl and pyrimidinyl derivatives: 
    PNG
    media_image1.png
    99
    232
    media_image1.png
    Greyscale
 as modulator of metabolism and treatment of related disorders, such as diabetes and obesity.  See, the abstract. Compound I herein has been expressly disclosed: 
    PNG
    media_image2.png
    105
    543
    media_image2.png
    Greyscale
see, particularly, page 24. The compounds are useful for treatment a variety of metabolic related disorders, such as hyperlipidemia, type 2 diabetes mellitus, early-onset type 2 diabetes. See, particularly, paragraph [0051] to [0052]. Jones also teach pharmaceutical composition comprising the compound and  pharmaceutical acceptable carriers. The composition may be in any of the conventional dosage forms, such as tablet, capsule, suspension or liquid. The dosage amounts are in the range of 0.001 to 1000 mg, depending on actual situation. See, particularly, paragraphs [0283] to [0293]. 
Jones et al. do not teach expressly the treatment of a patients having NAFLD, or NASH, including those in advanced stage of liver fibrosis, such as cirrhosis.
However, Samponaro et al. reveals that type II diabetes and NAFLD are largely co-exist. Particularly, there are about 69% to 87% of type 2 diabetes patients have NAFLD, depending on the diagnostic methods. See, particularly, page 2, the left column. Samponaro et al. further discloses that from simple steatosis, NAFLD may worsen to nonalcoholic steatohepatitis (NASH; in 12 to 40 %) and further progress to cirrhosis (in 15 to 25 %) and/or to hepatocellular carcinoma (HCC; in 7 %) within 10 years. See, page 1, the right column. Katz teach that compound I herein, has been known as a novel GPR-199 receptor agonist, and disclosed a randomized trials in which 32 patients of type 2 diabetes were treated either with JNJ-38431055 (compound I herein) 500 mg or placebo once daily for 14 consecutive days, wherein the patients had been diagnosed with diabetes from 6 months to 10 years. See, the second page. The trial provide evidence for the potential efficacy of compound I herein as an anti-diabetes agent inhuman. See, the discussion section at pages 6-7. Yang discloses that GPR119 agonist alleviates hepatic steatosis by inhibiting SREBP-1-mediated lipogenesis in hepatocytes, and thus demonstrated that GPR119 is a promising target for non-alcoholic fatty liver disease. See, particularly, the abstract.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the novel GPR119 receptor agonist herein for treatment diabetes patients having NAFLD, including those with NASH and in advanced stage of NAFLD/NASH and having stage 4 or cirrhosis.
A person of ordinary skill in the art would have been motivated to use the novel GPR119 receptor agonist herein for treatment diabetes patients having NAFLD, including those with NASH and in advanced stage of NAFLD/NASH and having stage 4 or cirrhosis because the compound has been known for treatment of metabolic disorders, particularly type 2 diabetes, and as GPR-119 agonist, is expected to be useful for treatment of NAFLD. Furthermore, it has been well-recognized in the art that most of patients of type 2 diabetes have NAFLD. The optimization of a result effective parameter, e.g., effective amounts of a therapeutic agent and/or its dosage regimen, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. The employment of well-known dosage form, such as tablet, would have been within the purview of ordinary skill in the art. Further, the treatment and amelioration of hepatic steatosis by the agents would have a reasonable expectation that the treatment would reduce the incidence of or progression of live cirrhosis as steatosis is the etiology of the cirrhosis. Further reducing the cirrhosis would certainly reduce the incidence of hepatocellular carcinoma as cirrhosis is a lead symptom preceding the development of hepatocellular carcinoma. As to claims 9-10, note, reducing fat content of the liver would have been reasonably expected as the compound is expected to ameliorate steatosis. Further, liver fibrosis would have been expected to be improved as the underline etiology, steatosis, is suppressed.  As to the particular biologic functions recited in claims 15-18 and 44, note, the instant claims are directed to effecting a biochemical pathway with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (treating diabetes) for the compounds, e.g., JNJ38431055, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical/biological function. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. 
Response to the Arguments
Applicants’ amendments and remarks submitted September 20, 2021 have been fully considered, but found unpersuasive.
As to the rejection under 35 U.S.C. 102 (a)(1) over Katz et al. as evidenced by Samponaro et al. applicants that since Katz does not teach NAFLD and/or NASH and not each and every diabetic II patients has NAFLD and/or NASH, The inherency of treating NASH and/or NAFLD cannot be established by probabilities or possibilities, citing In re Robertson, The arguments are not probative. Particularly, in in the case of Katz et al. the possibility of not include a patient of NAFLD and/or NASH in the treated population is zero.  Samponaro et al. reveals that type II diabetes and NAFLD are largely co-exist. Particularly, there are about 69% to 87% of type 2 diabetes patients have NAFLD. Assume it is 80%. The possibility of treating one diabetic II patient with no NAFLD is 20%; 2 diabetic II patients with no NAFLD is 20% X 20%, or 0.2 x 0.2, or 0.22, is 0.04; 16 diabetic II patients with no NAFLD is 0.216 about 6.6x10-12, which is practically zero. Further amuse 30% of the NAFLD patients has NASH. The possibility of treating 16 diabetic II patients without a NASH patient is less than 1%, practically zero. Thus, there was reasonable expectation that those patients treated by Katz would include those patients with NAFLD and/or NASH condition. It is not only possible it is inevitable. 
As to the rejections under 35 U.S.C. 103 over Jones et al. Katz et al. Samponaro et al. and Yang et al.et al. in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the prior art as a whole teach that the compound I herein has been known for treating metabolic disorders, and NAFLD and/or NASH has been an well-recognized metabolic disorders and have been known for co-existing with other metabolic disorders, such as diabetic II, it has been particular suggested for treating steatosis conditions. Thus, the employment of compound I herein for treatment of metabolic disorders, particularly diabetic II patients who also have NADLD and/or NASH would have been obvious. As to the remarks about Katz reference, the examiner note that Katz et al. do not particularly limit the patient’s population to exclude that have NAFLD and/or NASH, in view of the largely overlapped patient’s population, it would have been obvious to treat diabetic II patients who also have NASH and/or NAFLD conditions. Furthermore, Jones et al. teach broadly for treatment of metabolic disorders, including  hyperlipidemia, type 2 diabetes mellitus, early-onset type 2 diabetes, without particularly exclusion of NASH and/or NAFLD, one of ordinary skill in the art would have reasonable expectation that the treatment of diabetic II patients would also benefit the lipid metabolism, including ameliorating hyperlipidemia and steatosis conditions. Note, the practice of Jones method would be a massive practice in treating large population of diabetic II patients, indiscriminately. As discussed above, such practice would inevitably include those with NAFLD and /or NASH.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants further contend that the surprising result of example 6 in the application would be sufficient to rebut the prima facie obviousness. Particularly, applicants allege that the result shown compound I herein has unexpected  effect in suppressing ALT (a liver injury marker) in an animal model as shown in figure 6, effective and better that other known GPR-119 agonist. The arguments are not probative. Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant, both practically and statistically. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). In instant case, applicants have not explain how the data presented in figure 6 herein are practically and statistically unexpected and significant. Any two different compounds would have been expected to have different activity. The difference between compound 1 and MBX appears to be in degree, not in kind. Further, the claims are not commensurate in the scope with any evidence of unexpected results. The claims are drawn to treating NAFLD and/or NASH in an individual, which include human. The example is a mouse model. Applicant provide no evidence or rationale that the results shown in example 6 would be extrapolated to human with practical and statistical significance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627